DETAILED ACTION
1.          Claims 1-19 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 10/13/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
5.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.          Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.          Claim limitations “communication module”, “radio voice control module”, “processing module”, recited in each of the independent claims 1, 7, 8, and 19, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
9.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.        Claims 7 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2021/0160675 A1 to Perry (hereinafter “Perry”).
            Regarding Claim 7, Peery discloses a radio network gateway adapted to be used in a radio system including a first radio voice terminal, a relay server and used with at least one external sensor, the radio network gateway comprising:
     a communication module in communication with the relay server (Perry: Figure 1 – hub 115 corresponds to “network gateway”. See also [0035-0039], Figure 5 and [0132] describing the hub operating as a gateway. A “communication module” is suggested at least by Perry in the above recitations (hub communicates with monitoring station and monitoring servers) and further with respect to [0047-0049] wherein the hub communicates with one or more servers and monitoring station.), receiving therethrough sensing data collected from the at least one external sensor (Perry: [0009-0010], [0053-0054] – hub (or control unit) is operable to collect sensing data from one or more sensors.);
     a radio voice control module in communication with the first radio voice terminal (Perry: [0026-0032] and Figures 1 and 5 – “first radio voice terminal” corresponds to one or more smart speakerphones that are operable to communicate with hub, suggesting the hub comprises a radio voice control module.), receiving a radio voice signal from the first radio voice terminal (Perry: [0030], [0037], and [0042-0045] – corresponds to one or more smart speakerphones sending audio data to hub.); and
     a processing module in communication with the communication module and the radio voice control module (Perry: [0035] – corresponds to one or more processing elements of hub and suggests interoperability between software and hardware elements already described above with respect to the hub.), processing the collected data and issuing a signal responsive to the processed collected data to the relay server through the communication module (Perry: [0047-0049], [0053], and [0057-0060] – either one of the control unit or hub is operable to communicate data received from one or more sensors to monitoring station via one or more servers.).

            Claim 19, directed to a system (device) embodiment of claim 7 recites similar features as claim 7 and is therefore rejected upon the same grounds as claim 7. Please see above rejection of claim 7. 

Claim Rejections - 35 USC § 103
12.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.         Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of United States Patent Application Publication 2020/0243071 A1 to Park et al. (hereinafter “Park”).
            Regarding Claim 1, Perry discloses a radio network gateway adapted to be used in a radio system including a first radio voice terminal and a relay server, the radio network gateway comprising:
     a communication module in communication with the relay server (Perry: Figure 1 – hub 115 corresponds to “network gateway”. See also [0035-0039], Figure 5 and [0132] describing the hub operating as a gateway. A “communication module” is suggested at least by Perry in the above recitations (hub communicates with monitoring station and monitoring servers) and further with respect to [0047-0049] wherein the hub communicates with one or more servers and monitoring station.);
     a radio voice control module in communication with the first radio voice terminal (Perry: [0026-0032] and Figures 1 and 5 – “first radio voice terminal” corresponds to one or more smart speakerphones that are operable to communicate with hub, suggesting the hub comprises a radio voice control module.), receiving a radio voice signal from the first radio voice terminal (Perry: [0030], [0037], and [0042-0045] – corresponds to one or more smart speakerphones sending audio data to hub.); and
     a processing module in communication with the communication module and the radio voice control module (Perry: [0035] – corresponds to one or more processing elements of hub and suggests interoperability between software and hardware elements already described above with respect to the hub.).
            Although Perry discloses converting the radio voice signal into a digital voice file (Perry: [0083-0085]) and executing a voice recognition process to extract at least one keyword from the digital voice file (Perry: [0027-0030], [0043-0046], [0086-0087]), the conversion and execution steps are being performed by the smart speakerphones (radio voice terminal) not the hub/control unit (network gateway). Perry further discloses transmitting audio data from the smart speakerphones to the hub, but does not expressly disclose transmitting the at least one keyword to the relay server through the communication module.
            However, these features cannot be considered new or novel in the presence of Park. Park is also concerned with voice recognition (Park: [0002]). Park discloses a voice recognition apparatus that is operable to perform functions of a gateway (Park: [0111]) and communicate with one or more servers operable to update machine learning algorithms for a voice recognition process (Park: [0482-0486]). Park discloses receiving a voice signal, converting the radio voice signal into a digital voice file (Park: [0363-0364]), executing a voice recognition process to extract at least one keyword from the digital voice file (Park: [0364-0366], [0483-0487], and [0530-0532] – corresponds to recognizing/identifying keywords in voice data.), and transmitting the at least one keyword to the relay server through the communication module (Park: see previous recitations including [0556-0571] – corresponds to transmitting voice commands/data (including at least keywords/phrases) from voice recognition apparatus to server system to update machine learning model.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the network hub/gateway of Perry in view of apparatus/gateway of Park to include signal conversion, voice extraction, and keyword communication for the reasons of reducing computation resources at individual smart devices in learning multiple user’s voice characteristics (Park: [0010-0014]).
            Regarding Claim 2, the combination of Perry and Park discloses the radio network gateway according to claim 1, wherein Park further discloses the processing module includes a central processing unit and a memory module (Park: Figure 40 with [0453-0457] – corresponds to processor and memory of voice recognition apparatus.), in which a first application program is stored (Park: [0496-0501] – corresponds to storing a voice recognition algorithm at the voice recognition apparatus.), and the at least one keyword is extracted by the first application program (Park: [0364-0366], [0483-0487], and [0530-0532] – corresponds to recognizing/identifying keywords in voice data.) and transmitted from the communication module to the relay server together with the digital voice file via a mobile communication network (Park: see previous recitations including [0556-0571] – corresponds to transmitting voice commands/data (including at least keywords/phrases) from voice recognition apparatus to server system to update machine learning model.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the network hub/gateway of Perry in view of apparatus/gateway of Park to include signal conversion, voice extraction, and keyword communication for the reasons of reducing computation resources at individual smart devices in learning multiple user’s voice characteristics (Park: [0010-0014]).
            Regarding Claim 3, the combination of Perry and Park discloses the radio network gateway according to claim 2, wherein Park further discloses the central processing unit and the first application program performs machine learning of the digital voice file based on input voice to enhance identification accuracy of the at least one keyword (Park: [0581] – corresponds to storing a machine learning algorithm for voice recognition at the voice recognition apparatus.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the network hub/gateway of Perry in view of apparatus/gateway of Park to include signal conversion, voice extraction, and keyword communication for the reasons of reducing computation resources at individual smart devices in learning multiple user’s voice characteristics (Park: [0010-0014]).
             Regarding Claim 4, the combination Perry and Park the radio network gateway according to claim 2, wherein Park further discloses the central processing unit stores the digital voice file in the memory module and/or upload the digital voice file to a command center of the radio system for backup (Park: [0608-0617] – corresponds storing the machine learning voice recognition algorithm in memory of the voice recognition apparatus, which necessarily requires storing voice files/data.), and the digital voice file are automatically and continuously retransmitted during interruption of communication (Park: [0610-0612] – corresponds to transmitting/receiving updated information periodically or non-periodically. Perry: [0016] – describes continued communication even when service is interrupted.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the network hub/gateway of Perry in view of apparatus/gateway of Park to include storing updated information for the reasons of reducing computation resources at individual smart devices in learning multiple user’s voice characteristics (Park: [0010-0014]).
            Regarding Claim 5, the combination of Perry and Park discloses the radio network gateway according to claim 1, wherein Perry further discloses the communication module is adapted to communicate with at least one external sensor for transmitting therethrough data collected from the at least one external sensor to the processing module to be processed (Perry: [0010] – hub is operable to communicate and collect data from a plurality of sensors.), and transfers a signal responsive to the processed collected data from the processing module to the relay server (Perry: [0047-0049], [0053], and [0057-0060] – either one of the control unit or hub is operable to communicate data received from one or more sensors to monitoring station via one or more servers.).
            Regarding Claim 6, the combination of Perry and Park discloses the radio network gateway according to claim 1. The combination does not expressly disclose the network gateway is adapted to be installed on a firefighting vehicle or a police car, wherein the radio voice control module automatically pairs with a radio device of the fire brigade or police force with a consistent operational frequency band to receive or send the radio voice signal.
            However, Perry discloses the hub is operable to communicate to an emergency responder (Perry: [0052], [0078]), and Park discloses that the voice recognition apparatus may be a vehicle (Park: [0355]), it would have been obvious to one having ordinary skill in the art before the effective filing date to “adapt” the hub/apparatus to be mounted on an emergency response vehicle for communication with a monitoring system (dispatch) for the purpose of reducing response times to emergencies.

            Regrading Claim 8, Perry discloses a radio system, comprising:
     a first radio voice terminal (Perry: [0026-0032] and Figures 1 and 5 – “first radio voice terminal” corresponds to one or more smart speakerphones that are operable to communicate with hub, suggesting the hub comprises a radio voice control module.);
     a relay server (Perry: [0039-0040] – monitor station communicates with hub via one or more servers. See also Figure 5.);
     a command center (Perry: [0039-0040] – corresponds to monitoring station.); and
     a radio network gateway in communication with the radio voice terminal, the relay server, and the command center (Perry: Figure 1 – hub 115 corresponds to “network gateway”. See also [0035-0039], Figure 5 and [0132] describing the hub operating as a gateway and operable to communicate with monitoring station.), comprising:
          a communication module in communication with the relay server (Perry: Figure 1 – hub 115 corresponds to “network gateway”. See also [0035-0039], Figure 5 and [0132] describing the hub operating as a gateway. A “communication module” is suggested at least by Perry in the above recitations (hub communicates with monitoring station and monitoring servers) and further with respect to [0047-0049] wherein the hub communicates with one or more servers and monitoring station.);
          a radio voice control module in communication with the first radio voice terminal (Perry: [0026-0032] and Figures 1 and 5 – “first radio voice terminal” corresponds to one or more smart speakerphones that are operable to communicate with hub, suggesting the hub comprises a radio voice control module.), receiving a radio voice signal from the first radio voice terminal (Perry: [0030], [0037], and [0042-0045] – corresponds to one or more smart speakerphones sending audio data to hub.); and
          a processing module in communication with the communication module and the radio voice control module (Perry: [0035] – corresponds to one or more processing elements of hub and suggests interoperability between software and hardware elements already described above with respect to the hub.).
            Although Perry discloses converting the radio voice signal into a digital voice file (Perry: [0083-0085]) and executing a voice recognition process to extract at least one keyword from the digital voice file (Perry: [0027-0030], [0043-0046], [0086-0087]), the conversion and execution steps are being performed by the smart speakerphones (radio voice terminal) not the hub/control unit (network gateway). Perry further discloses transmitting audio data from the smart speakerphones to the hub, but does not expressly disclose transmitting the at least one keyword to the relay server through the communication module.
            However, these features cannot be considered new or novel in the presence of Park. Park is also concerned with voice recognition (Park: [0002]). Park discloses a voice recognition apparatus that is operable to perform functions of a gateway (Park: [0111]) and communicate with one or more servers operable to update machine learning algorithms for a voice recognition process (Park: [0482-0486]). Park discloses converting the radio voice signal into a digital voice file (Park: [0363-0364]), transmitting the at least one keyword through the communication module to the relay server (Park: see previous recitations including [0556-0571] – corresponds to transmitting voice commands/data (including at least keywords/phrases) from voice recognition apparatus to server system to update machine learning model.), which executes a voice recognition process to extract at least one keyword from the digital voice file (Park: [0364-0366], [0483-0487], and [0530-0532] – corresponds to recognizing/identifying keywords in voice data.), and transmitting the at least one keyword to the command center (Park: see previous recitations including [0556-0571] – corresponds to transmitting voice commands/data (including at least keywords/phrases) from voice recognition apparatus to server system to update machine learning model.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the network hub/gateway of Perry in view of apparatus/gateway of Park to include signal conversion, voice extraction, and keyword communication for the reasons of reducing computation resources at individual smart devices in learning multiple user’s voice characteristics (Park: [0010-0014]).
            Claims 9-13, dependent upon claim 8, recite similar features as claims 2-6, respectively, recite similar features as claims 2-6 and are therefore rejected upon the same grounds as claims 2-6. Please see above rejections of claims 2-6.
            
Allowable Subject Matter
17.         Claims 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
18.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

19.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2014/0294180 A1 to Link, II at [0206-0222], [0322-0327], [0356];
US PGPub 2015/0199965 A1 to Leak et al. at [0029], [0043];
US PGPub 2016/0285872 A1 to Polar et al. at [0007], [0068-0069], [0161];
US PGPub 2018/0123821 A1 to Alberth, JR at [0071], [0081], [0095-0107];
US PGPub 2018/0146042 A1 to Choi at [0098];
US PGPub 2018/0310159 A1 to Katz et al. at [0011], [0056], [0090], [0101], [0109], [0124-0125], [0136], [0286-0300], [0305];
US PGPub 2019/0103100 A1 to Rozen et al. at [0033], [0068], [0102];
US PGPub 2021/0157536 A1 to Sugawara at [0028], [0090].
	  

20.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 13, 2022